DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are considered vague and indefinite for the following reasons:
(a)  Claim 1 recites the limitation "the object parts of the label" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	(b)  Claim 2 recites the limitation "the surface of the bottle’s neck" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
(c)  Claim 5 recites the limitation "the brand of wine and the bottle’s serial number" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
(d)  Claim 6 recites the limitation "the object parts of the label" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
(e)  The dependent claims not specifically mentioned are rejected as being dependent upon a rejected base claim since they inherently contain the same deficiencies therein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (U.S. 9,553,582) in view of Xu (CN 108321292).   Regarding claim 1, Booth et al. discloses a tamper proof label or seal resulting in a multifactor authentication (substrate 210, non-magnetic particles 212, and magnetic particles 214 are used to prevent counterfeiting and require multifactor authentication; figures 2-3, column 4 lines 11-36) comprising a label that integrates a magnetic physically unclonable function (PUF) material in a particle form that creates a magnetic field, or magnetic fingerprint, that can be interrogated by a sensor device (non-magnetic particles 212 and magnetic particles 214 form a PUF that creates a magnetic field that can be read by detectors; figures 2-3, column 4 lines 20-36), wherein the PUF material is distributed and dense enough to make it impractical to copy (non-magnetic particles 212 and magnetic particles 214 are arranged to make it difficult to counterfeit; column 4 lines 20-36),  the PUF material configured such that if it is removed from an object, parts of the label are separated leaving some PUF material on the object and other on the label (non-magnetic particles 212 and magnetic particles 214 are capable of remaining on substrate 210 when other non-magnetic particles 212 and magnetic particles 214 are removed from gear 310; figure 2), and a substrate that is a durable portion of the label (substrate 210 is made of plastic it contains non-magnetic particles 212 and magnetic particles 214; figures 2-3, column 4 lines 20-21), wherein the material may be vinyl, PET, polyester, acrylic, paper or other rigid or flexible material (non-magnetic particles 212 and magnetic particles 214 are made of metal; figure 2, column 9 lines 30-38). 
Booth et al. discloses the claimed invention except for the multiple layers in the label.  Xu teaches that it is known to provide a label with multiple labels (see the magnetic physical non-cloning function device is made of multiple layers, as shown; abstract, figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the label of Booth et al. with multiple layers, as taught by Xu, in order to gain the advantage of being able to replace layers on the label when they are damaged or need to be maintained, rather than replacing the entire label.

Regarding claim 3, the particles contain an alloy of neodymium, iron, and boron (the magnetic particles 214 contain neodymium, iron, and boron; column 9 lines 33-34).

Regarding claim 4, the particles contain an alloy of samarium and cobalt (the magnetic particles 214 contain samarium and cobalt; column 9 lines 34-35). 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Endress et al. (U.S. 2018/0173916) in view of Xu (CN 108321292).  Regarding claim 1, Endress et al. discloses a tamper proof label or seal resulting in a multifactor authentication (security marking 1, PUF 2, and digital signature 3 to protect products against tampering resulting in a predetermined challenge-response authentication scheme; figure 1(b), paragraphs [0086], [0088]) comprising: a label that integrates a physically unclonable function (PUF) material in a particle form that can be interrogated by a sensor device (security marking 1 comprises PUF 2 which has microscopic particles that can be read by an optical sensor; figure 1(b), paragraph [0090]), wherein the PUF material is distributed and dense enough to make it impractical to copy (the particles of PUF 2 are distributed and dense enough to protect the security marking 1 against counterfeiting; figure 1(b), paragraphs (0087}-[0088], [0090]), the PUF material configured such that if it is removed from the object, parts of the label are separated leaving some PUF material on the object and other on the label (particles on PUF 2 are capable of remaining on a product when other particles on PUF 2 are removed from security marking 1; figure 1(b), paragraph [0091]), and a substrate that is a durable portion of the label (security marking 1 provides a substrate; figure 1(b), paragraph [0014], [0037]). 
Endress et al. discloses the claimed invention except for the magnetic physically unclonable function (PUF) material in a particle form that creates a magnetic field, or magnetic fingerprint, that can be interrogated by a sensor device, except for the multiple layers in the label and except for the material being be vinyl, PET, polyester, acrylic, paper or other rigid or flexible material.  Xu teaches discloses a magnetic physically unclonable function (PUF) material that creates a magnetic field, or magnetic fingerprint, that can be interrogated by a sensor device (a magnetic non-cloning function layer comprises free layer 5, tunneling layer 4, and pinning layer 3, and it inherently produces a magnetic field that is capable of being read by a sensor device; page 3 paragraph 7, figure 2), multiple layers in the label (the magnetic physical non-cloning function device is made of multiple layers, as shown; Abstract, figure 2), wherein the material may be vinyl, PET, polyester, acrylic, paper or other rigid or flexible material (free layer 5 of the magnetic non-cloning function layer is made of cobalt iron boron and magnesium oxide layers; page 3 paragraph 8, figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the label of Endress et al. with a magnetic physically unclonable function (PUF) material in a particle form that creates a magnetic field, or magnetic fingerprint, that can be interrogated by a sensor device; multiple layers in the label; wherein the material may be vinyl, PET, polyester, acrylic, paper or other rigid or flexible material, as taught by Xu, in order to gain the advantage having durable magnetic PUF layers that are resistant to damage, but are able to be replaced if they are damaged or need to be maintained, rather than replacing the entire label.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Endress et al. (U.S. 2018/0173916) in view of Xu (CN 108321292), as applied to claim 1 above, and further in view of Micali (U.S. 2018/0211264).  Regarding claim 5, Endress et al. discloses the claimed invention except for the label or seal identifies a brand of wine and a bottle’s serial number.  Micali teaches the label or seal identifies a brand of wine and a bottle's serial number (the labels on the bottle specify the producer and may carry a serial number; figure 4, paragraphs [0067], [0073]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the label of Endress et al. to include the label or seal identifies a brand of wine and a bottle's serial number, as taught by Micali, in order to gain the advantage of having a way to quickly identify a bottle of wine without scanning it with a specific sensor device.

Allowable Subject Matter
Claims 11-14 are allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the label structure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736